DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 15, 21-24, and 30-44 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 21, 24, 32-35, and 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Grasse et al. US Publication 2013/0338467 (hereinafter Grasse) in view of Hewitt et al. US Publication 2004/0153049 (hereinafter Hewitt) in view of Koblish et al. US Publication 2010/0217184 (hereinafter Koblish) and in further view of Webster et al. US Publication 6,210,407 (hereinafter Webster).
Regarding claims 15 and 35, Grasse discloses a diagnostic catheter (Figures 1 and 5, see also [0007]) comprising: a shaft (element 12) having a tubular core (element 23 at Figure 2A), a braided layer surrounding the tubular core (layer 29) and formed from stainless steel strands ([0064]), a radially inner layer surrounding the braided layer (element 37, see Figure 2A), and a radially outer layer surrounding the radially inner layer (element 21), and wherein the radially outer layer is molded over the radially inner layer (Figure 2A which shows the two layers directly in contact with each other; the extruding process is a product by process limitation and only at present requires the two layers to be directly in contact with each other, see MPEP 2113); a handle assembly operatively associated with a proximal end portion of the shaft for controlling the catheter (handle 18); and an electrode assembly joined to a distal end portion of the shaft for conducting a mapping procedure ([0007] at elements 16), and a distal loop portion having a plurality of spaced apart electrodes (electrodes 16 on distal ends at 14 as per Figures 1 and 5), but is silent on the bonded joint, the materials for the layers, and the relative sizing of the outer radial layer.
Grasse does teach that the tubular core 23 as well as the inner radial layer 37 can be made of polymeric materials that also include thermoplastics (which polyimide can be a thermoplastic). Hewitt teaches a similar diagnostic catheter shaft (medical tube; Figure 3) comprising a tubular core (12) formed from a thin layer of polyimide ([0034]; Figure 5A at element 12) and including a lumen (Fig. 3C, 3D, 9A, and 9B). A braided layer (20) made of stainless steel ([0039], see also Figure 9) is disposed over the tubular core (12). A relatively thick outer layer (30; Figs. 3c, 3D, 9B) surrounds all the inner layers and is formed from a polyether block amide material that is obtained by polycondensation of a carboxylic acid polyamide with an alcohol termination polyether (PEBA or Pebax™; [0047]). Hewitt teaches that polyimide can be used with PTFE (which is the material Grasse utilizes as per [0059]; and improves performance of the inner catheter layers  as detailed in [0034]), and PEBA is a useful outer jacket because the flexibility of the overall device is easily controlled ([0030][0047]). Given the suggestions in Grasse to utilize equivalent polymers and the teachings of Hewitt to use thin inner layers of polyimide with thicker outer layers of polyether block amides (size comparison at Figure 9B, elements 10 and 30), it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to use polyether block amides and polyimides for the polymer layers in the same locations as Grasse, for the same predictable results and advantages of increasing strength (polyimide) and allow for varying flexibility along the catheter (PEBA). 
Grasse discloses that the tubular portions are made of thermoplastics ([0059] and [0061] which mentions that the inner radial layer and tubular core are made of such materials), but again a bonded joint is not disclosed. Koblish teaches a mapping catheter that includes various tubular portions (111 and 112) of the catheter tubing that include a bonded joint joining the proximal tubular portion of the electrode assembly to the shaft ([0011]). It would have been obvious to the skilled artisan before the effective filing date to utilize the bonded joint as taught by Koblish with the device of Grasse for the same predictable results and advantages as outlined in Koblish ([0007]).
Grasse again mentions that material options for both layers 23 and 37 (tubular core and inner radial layer) can be the same (thermoplastics, PTFE, PEBAX, or nylon, or polyamides). Webster teaches a mapping catheter that includes a braided shaft that also includes a material, polyimide, for a polymeric layer and mentions that polyimide is interchangeable with nylon (column 3 lines 31-39, which details either can be utilized for stiffening the device). It would have been obvious to the skilled artisan before the effective filing date to utilize polyimide as taught by Webster in lieu of the nylon for the material choice as they are art recognized equivalents of each other. Further as per evidentiary reference Nguyen et al. (US Publication 2007/0270679) at [0038], additional motivation is provided to the skilled artisan before the effective filing date to utilize any of the listed polymers for the claimed layers mentioned for the same predictable results and advantages.  
Regarding claim 21, Grasse discloses a catheter with an outer diameter of 5-7 French but does not disclose it to be smaller than about 3.3F. Hewitt teaches that the catheters made with the disclosed techniques and materials can have an outside diameter of 1.7-2.4F ([0065]-[0096] discussing the diameter at various points along the catheter). Hewitt teaches these small diameter catheters are suitable for procedures in anatomical structures that are small and require strenuous manipulation for navigation to the target ([0004], [0009], [0011]). Given the intended use of the Grasse device, and the advantages taught by Hewitt, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to use the materials and overall thicknesses of Hewitt to make the device of Grasse for the predictable result of a catheter that is stronger whilst also smaller. 
Regarding claim 24, Grasse is silent on the length of the catheter, though mentions it should be about 128cm ([0057]). Hewitt teaches a catheter that has a total length of about 156 cm with a usable length of about 146 cm ([0007] which mentions that the sizing can be from 100-200cm in length). However, given the intended use of all the devices (particularly Grasse), the disclosed dimensions (particularly the catheter lengths and diameters), and the high level of skill for the ordinary artisan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any appropriate spacing, length, or other dimension for the micro-catheter of Grasse (as modified by Hewitt and Koblish) as a matter of routine design choice. The applicant has not disclosed that the claimed sizes provide an advantage, are used for a particular purpose, or solve a stated problem over the various teachings of Grasse, Hewitt, and Koblish. These modifications would have been considered a mere design consideration which fail to patentably distinguish over the prior art.
Regarding claim 32, Grasse details the tubular core (23) but does not mention the specifically that the tubular core is formed by extrusion. This however is considered a product-by-process limitation and as such the layer must simply be placed in the same claimed location, which the core of Grasse is (see MPEP 2113).
Regarding claim 33, Grasse as modified by Hewitt discloses that the braided layer directly contacting the tubular core forms a polyimide/braided assembly (the resultant combination of Grasse and Hewitt as mentioned above detail this layering and can be considered an “assembly”, see Hewitt at elements 12 and 20), and wherein the radially inner layer is extruded over the polyimide/braided assembly (the resultant combination has the claimed layers as detailed above as per rejected claim 15; the “extruded” language is considered a product by process limitation where only the structure must be present and in the same location which is the case with Grasse in view of Hewitt, see MPEP 2113). 
Regarding claim 34, Grasse discloses that the radially outer layer is molded over the radially inner layer (Figure 2A which shows the two layers directly in contact with each other; the extruding process is a product by process limitation and only at present requires the two layers to be directly in contact with each other, see MPEP 2113).
Regarding claim 37, see contents of rejected 15 above.
Regarding claim 38, Grasse discloses a catheter with an outer diameter of 5-7 French but does not disclose it to be smaller than about 4 or 3.3F. Hewitt teaches that the catheters made with the disclosed techniques and materials can have an outside diameter of 1.7-2.4F ([0065]-[0096] discussing the diameter at various points along the catheter). Hewitt teaches these small diameter catheters are suitable for procedures in anatomical structures that are small and require strenuous manipulation for navigation to the target ([0004], [0009], [0011]). These dimensions are all less than 4F, and an outer diameter of 2.4 F is also about 3.3F. Given the intended use of the Grasse device, and the advantages taught by Hewitt, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to use the materials and overall thicknesses of Hewitt to make the device of Grasse for the predictable result of a catheter that is stronger and smaller. 
Regarding claims 41-44 see contents of rejected claims 15, 32-35.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grasse in view of Hewitt, Koblish, and Webster, as applied to claim 15, and in further view of Roy et al. US Publication 2012/0116200 (hereinafter Roy).
Regarding claim 22, Grasse is silent on the exact sizing of the loop size. Roy teaches a diagnostic catheter wherein the electrode assembly has a distal loop portion including a loop size of about between 15 mm and 20 mm ([0009] which mentions a loop length of about 15-25mm). It has been held that a mere change in sizing that would not perform differently than the prior art device is not patently distinguishable from the prior art device, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to the skilled artisan before the effective filing date to optimize the loop sizing as taught by Koblish with the device of Grasse as predictable results would have ensued (allowing for a larger loop to further allow a larger targeted area).
Regarding claims 23, Grasse discloses that the electrodes have an operative length of about 1 mm or more (the electrodes are sized at about 2mm as per [0089]), but is silent on the spacing between electrodes. Roy teaches a similar catheter that includes electrodes about 1mm in width with even spacing across 9-10 electrodes at a spacing of 5 or 7mm both of which are “about 6mm, see [0010]). It has been held that the placement of electrical contacts on a conductivity measuring device is an obvious matter of design choice as the functionality does not change, see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the spacing as taught by Roy with the device of Grasse as obvious matter of design choice.
Claims 30-31, 36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Grasse in view of Hewitt, Koblish, and Webster, and in further view of Hayzelden US Publication 2003/0097128 (hereinafter Hayzelden).
Regarding claims 30-31 and 39-40, Grasse shows that the radially inner layer includes a radial thickness greater than the tubular core (Figure 2A at elements 23 and 37) but does not detail that the radially outer layer is larger than the radially inner layer. Hayzelden teaches a steerable catheter that includes multiple layers (elements 44, 42, 40 which are the same elements as shown but unlabeled in Figure 6b with the addition of a tubular core 54; element 44 is considered the outer radial layer), where the outer radial layer is the thickest radially, and the remaining layers decrease in thickness from larger to smaller as one moves towards the interior lumen of the device. Given the lack of criticality as to why the layers have the relative thickness that they do, it would have been obvious to the skilled artisan before the effective filing date top utilize the thicker radially outer layer as taught by Hayzelden with the layer of Grasse as predictable results would have ensued (protecting the interior components with a thicker outer layer). Further, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 36, Grasse as modified by Hewitt and Koblish teaches a shaft having an extruded (extruded is a product by process limitation and is at present is being treated like the other product by process limitations where they simply need to be structurally the same) tubular core, a braided layer, an extruded radially inner layer, molded radially outer layer (molded being treated akin to extruded, see MPEP 2113), and the bonded joint as mentioned above (see contents of rejected claim 15 above). 
Grasse additionally discloses a handle assembly operatively associated with a proximal end portion of the shaft for controlling the catheter (handle 18); and an electrode assembly joined to a distal end portion of the shaft for conducting a mapping procedure ([0007] at elements 16), and a distal loop portion having a plurality of spaced apart electrodes (electrodes 16 on distal ends at 14 as per Figures 1 and 5).
Hewitt teaches that the catheters made with the disclosed techniques and materials can have an outside diameter of 1.7-2.4F ([0065]-[0096] discussing the diameter at various points along the catheter). Hewitt teaches these small diameter catheters are suitable for procedures in anatomical structures that are small and require strenuous manipulation for navigation to the target ([0004], [0009], [0011]). These dimensions are all less than 4F, and an outer diameter of 2.4 F is also about 3.3F. Given the intended use of the Grasse device, and the advantages taught by Hewitt, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to use the materials and overall thicknesses of Hewitt to make the device of Grasse for the predictable result of a catheter that is stronger and smaller. 
Pertaining to the relative thicknesses, see contents of rejected claims 30-31 above. 

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
The Applicant is correct in that PTFE and polyimide are not inherently art recognized equivalents given their slightly different material properties, however there is ample motivation for the skilled artisan to have wanted to include polyimide, one of the most commonly utilized polymers in catheters, in the claimed locations around the braid as the results would have been predictable (see below under Nguyen).  
Grasse specifically mentions a few material choices but then goes on to also suggest any thermoplastic can be used, which polyimide can fall into that category. Even if that wasn’t the case, Hewitt specifically mentions that polyimide can be used in the claimed location for the purpose of increasing strength (layer 12). There is nothing in the claim that prevents a more interior layer such as PFTE from being within the polyimide layer as taught by Hewitt. With that said, Webster is introduced above to show polyimide and nylon (one of the few materials explicitly listed in Grasse) are in fact interchangeable as art recognized equivalents. 
Further, provided as evidence, Nguyen et al. (US Publication 2007/0270679) details in [0038] that “A number of polymers have been suggested for use in medical device and catheter applications, including: polyethylene; polyetherimide; polypropylene; polyetheretherketone (PEEK); polytetrafluoroethylene (PTFE) or Teflon (DuPont, Wilmington, Del.); Ultra High Molecular Weight (UHMW) polyethylene; high density polyethylene (HDPE); polyimide; polyaryletherketones; polyetheretherketones; polyurethane; polypropylene; oriented polypropylene; polyethylene; crystallized polyethylene terephthalate; polyethylene terephthalate; polyester; polyoxymethylene or Delrin (DuPont, Wilmington, Del.); polyamide-imide (PAI) or TORLON (Solvay Advance Polymers, Alpharetta, Ga.); polyoxymethylene (POM), acetal resin, or Delrin (DuPont, Wilmington, Del.); and polyvinylidene fluoride or Kynar (Atochem Corporation). One of skill in the art is familiar with selecting the appropriate polymer or polymer combinations to achieve the flexibility and lubricity properties desired. In some examples, flexible elastomers, such as polyether block amide--PEBA, such as Pebax.RTM., a registered trademark of Atofina Chemicals, are a preferred polymer for use in the invention and methods especially for the external coating of the catheters, and especially in varying hardness according to the Durometer D or Shore D scale, known in the art” (underlined for emphasis). 
The skilled artisan would have found the materials ultimately interchangeable where any of the above could be substituted for polyimide or vice versa given the level of predictability detailed above. Hewitt suggests that PFTE is designed to be more lubricious while polyimide is intended to provide more rigidity. These are well-known material properties that the skilled artisan before the effective filing date would have reasonably been able to choose to obtain the desired outcome (stiffness, flexibility, lubricity, etc.) with a level of predictability.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794